On September 4, 1997, the defendant was sentenced to sixty-five (65) years in the Montana State Prison, with fifteen (15) years suspended, for the offense Sexual Assault, a felony. The Defendant is ineligible for parole until he completes all phases of the prison’s sex offender treatment program offered at the Montana State Prison.
On August 2, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to sixty (60) years in the Montana State Prison, with thirty-five (35) years suspended. The conditions shall remain as imposed in the September 4, 1997 Judgment.
Hon. Ray Dayton, District Court Judge